PH:MD
F, #2019R01291

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TO BE FILED UNDER SEAL
UNITED STATES OF AMERICA
AFFIDAVIT AND COMPLAINT IN
- against - SUPPORT OF AN APPLICATION

FOR AN ARREST WARRANT
TIMOTHY MARTINEZ,

(18 U.S.C. § 2252(a)(4)(B))
Defendant.
Case No. 20 MJ 123
EASTERN DISTRICT OF NEW YORK, SS:
| JOSHUA CROFT, being duly sworn, deposes and states that he is a Special
Agent with the United States Department of Homeland Security, Homeland Security
Investigations, duly appointed according to law and acting as such.

On or about September 24, 2019, within the Eastern District of New York, the
defendant TIMOTHY MARTINEZ did knowingly possess one or more books, magazines,
periodicals, films, video tapes, or other matter which contained any visual depiction, the
production of such visual depiction having involved the use of one or more minors engaging
in sexually explicit conduct and such visual depiction was of such conduct, that has been
mailed, or has been shipped or transported using any means or facility of interstate or foreign
commerce or in or affecting interstate or foreign commerce, or which was produced using
materials which have been mailed or so shipped or transported, by any means including by

computer.

(Title 18, United States Code, Section 2252(a)(4)(B))
The source of your deponent’s information and the grounds for his belief are
as follows:!

1. I have been a Special Agent with the United States Department of
Homeland Security, Homeland Security Investigations (“HSI”) since December 2016 and am
assigned to the New York Office. I am currently assigned to the Child Exploitation
Investigations Unit and have investigated violations of criminal law relating to the sexual
exploitation of children. I have gained expertise in this area through classroom trainings and
daily work conducting these types of investigations. As a result of my training and
experience, I am familiar with the techniques and methods used by individuals involved in
criminal activity to conceal their activities from detection by law enforcement authorities.
As part of my responsibilities, I have been involved in the investigation of numerous child
pornography cases and have reviewed thousands of photographs depicting minors
(individuals less than 18 years of age) being sexually exploited by adults. Through my
experience in these investigations, I have become familiar with methods of determining
whether a child is a minor.

2. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from agents and witnesses.

3. In or about August 2018, I began investigating a Twitter account that
had engaged in conversation while logged into a device with an IP address in Staten Island,

New York (the “Staten Island Twitter Account”) with an account of a user that purported to

 

| Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
be under 18 years old (the “Underage Twitter Account”). I was also able to obtain the email
address associated with the Staten Island Twitter Account.

4, Based on my review of conversations between the accounts, provided
by Twitter, I learned that the accounts engaged in a lengthy, multi-day conversation where
the user of the Staten Island Twitter Account appears to have sent money to the user of the
Underage Twitter Account in exchange for videos and images containing child pornography.

5. Based on my review of Apple records, provided by Apple, I learned
that the email address associated with the Staten Island Twitter Account is also associated
with an iCloud account that is registered to the defendant TIMOTHY MARTINEZ at an
address in Staten Island, New York.

6. Based on my review of Charter Communications, Inc. records,
provided by Charter Communications, Inc., I learned that the Staten Island IP address used to
access the Staten Island Twitter Account is registered to the defendant TIMOTHY
MARTINEZ at his residence in Staten Island, New York.

7. On September 12, 2019, I visited the defendant TIMOTHY
MARTINEZ’s residence in Staten Island, New York. At that time, the mailbox for the
defendant TIMOTHY MARTINEZ’s apartment showed that it is designated to receive mail
for “Martinez.” During the course of my investigation I also learned that the defendant
TIMOTHY MARTINEZ is divorced and lives alone.

8. As aresult of the investigation, on September 24, 2019, HSI’s Child

Exploitation Investigations Unit (““CEIU”) executed a search warrant of the defendant
TIMOTHY MARTINEZ’s residence in Staten Island, New York.2 The execution of the
search warrant yielded, among other things, a Toshiba Satellite laptop (20195Z0128930, LI
001).

9. On the Toshiba Satellite laptop recovered from the defendant
TIMOTHY MARTINEZ’s residence, law enforcement officers found over 600 images of
child pornography. Several of these images depicting child. pornography are described as
follows:

a. Record #203 is a photograph focused on the groin area of a prepubescent
female in which an adult male’s hand is seen in the frame penetrating the
child’s vagina with his fingers;

b. Record #490 is a photograph focused on the head and neck of an 8-11 year
old female child with a strap or leash fastened around her neck, and an adult
male inserting his penis into the child’s mouth;

c. Record #555 is a photograph focused on the groin area of a prepubescent
female in which an adult male is attempting to penetrate the child’s vagina
with his fingers and the child’s hand is reaching down to cover her genitals;
and

d. Record #606 is a photograph focused on the back and buttocks of a
prepubescent female with an adult male holding his erect penis near the child’s
buttocks, appearing to be positioning it for insertion.

WHEREFORE, your deponent respectfully requests that the defendant
TIMOTHY MARTINEZ, be dealt with according to law.

I further request that the Court issue an order sealing, until further order of the
Court, all papers submitted in support of this application, including the affidavit and arrest

warrant. Based upon my training and experience, I have learned that criminals actively

 

2 On September 13, 2019, the Honorable Lois Bloom signed a search warrant to

search the defendant TMOTHY MARTINEZ’s residence for evidence of child pornography.
(No. 19-MJ-817.)
Case 1:20-mj-00123-RLM Document1 Filed 02/05/20 Page 5 of 5 PagelD #: 5

search for criminal affidavits and arrest warrants via the internet. Therefore, premature
disclosure of the contents of this affidavit and related documents will seriously jeopardize the
investigation, including by giving the defendant an opportunity to flee or continue flight from
prosecution, destroy or tamper with evidence and change patterns of behavior.

Ze te

“JOSHUA CROFT
Special Agent, United States Department of
Homeland Security, Homeland Security
Investigations

Sworn to before me this
Sth day of February, 2020

 

Zi = =
YHE HONORABLE ROANNE L. MANN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
